Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 20, 2018

                                      No. 04-17-00688-CV

                              Jose CORRO and Concepcion Corro,
                                        Appellants

                                                v.

        Andres PEREZ, Perez & Malik, PLLC and Adriana Medrano of Perez & Malik,
                                      Appellees

                  From the 38th Judicial District Court, Medina County, Texas
                               Trial Court No. 16-06-23689-CV
                         Honorable H. Paul Canales, Judge Presiding


                                         ORDER
        On June 12, 2018, appellant filed a Motion to Supplement/Add Document in Support of
Reply Brief, seeking to supplement his reply brief with a two-page document attached to his
motion. “We may not consider any documents attached to a brief that were not filed in the trial
court and are therefore not part of the appellate record.” Edwards v. Dist. Attorney of Atascosa
Cnty., 511 S.W.3d 257, 260 (Tex. App.—San Antonio 2015, no pet.). If appellant believes the
document he is seeking to make part of the appellate record should have been included in the
clerk’s record, he may file a motion to supplement the clerk’s record. See TEX. R. APP. P. 34.5(c).
Because appellant requests to supplement his brief with a document that is not currently part of
the appellate record, appellant’s motion is DENIED.


                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of June, 2018.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court